Citation Nr: 1314134	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for a right knee patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran submitted a notice of disagreement in July 2007.  The Veteran was provided with a statement of the case (SOC) on February 2008 and supplemental statements of the case (SSOC) on June 2011 and October 2012.  The Veteran perfected his timely appeal with an April 2008 VA Form 9.

The Veteran was scheduled for a hearing before a Veterans Law Judge in January 2012.  However, the Veteran failed to appear and did not request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Veteran's claim was previously before the Board in February 2012, but was remanded for further development.  That development having been completed, this claim is once again before the Board.  The issue of service connection for a left knee condition was part of the original appeal, but in an October 2012 rating decision, the Veteran's claim was granted in full and that issue is no longer before the Board.

A review of the Virtual VA paperless claims processing system revealed VA treatment records from the VA Medical Center in San Juan, Puerto Rico dated October 2001 to June 2012.


FINDING OF FACT

The Veteran was not shown to have moderate subluxation or instability of the right knee in any period pertinent to this appeal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260, and 5261 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in October 2006, November 2008, and February 2012, the RO/AMC advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet.App. 473 (2006).  The claim was readjudicated in an October 2012 supplemental statement of the case.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23  (Fed. Cir. 2010).  VA provided the Veteran with adequate medical examinations in November 2006 and February 2012.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the February 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right knee condition is currently rated as 10 percent disabling under Diagnostic Code 5257, which assigns a 10 percent evaluation where there is mild recurrent subluxation or lateral instability, a 20 percent evaluation where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Separate evaluations for arthritis and instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5261.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40 , 4.45; DeLuca, 8 Vet. App. at 202.

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59  is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Analysis

The Veteran contends that his right knee condition has worsened since his last evaluation and is in excess of 10 percent.

A review of the Veteran's VA outpatient treatment records reveals that he has been treated for pain related to his right knee condition.  In October of 2007, the Veteran reported a worsening of right knee pain, posterior to the knee cap, and that the pain was worse with rainy or cold weather.  The Veteran reported symptoms of pain, locking, and clicking.  Imaging had revealed a medial meniscus posterior horn tear extending to its junction with the meniscal body, findings suspicious for a lateral meniscus anterior horn vertical tear, small knee effusion, and focal areas of pronounced cartilage at the patellar apex and medial facet.  Range of motion was found to be normal and the Veteran was administered compression treatment, physical therapy, and pain relievers.  In November 2007, the Veteran received a meniscectomy to treat a meniscal tear in his right knee.  In December 2007, the Veteran was diagnosed status post meniscectomy and noted to have a range of motion with flexion to 110 degrees and full extension.  In January 2008, the Veteran was noted to still have pain, but improved range of motion.  It was noted that there was no instability.  A February 2010 treatment note shows that the Veteran was seen for increasing pain in his right knee and he was consulted for orthoscopic surgery.  It was noted that there was no instability.  The Veteran was diagnosed with right knee degenerative joint disease and it was determined that no surgical intervention was necessary.   In February 2012, the Veteran was seen for pain management related to his right knee.  No swelling, abnormalities, or loss of range of motion were noted.  Imaging revealed chondrocalcinosis and a suggestion of small right-sided joint effusion.

The Veteran was administered a VA examination in November 2006.  At that examination, the examiner noted the Veteran's history of right knee patellofemoral dysfunction and associated knee pain since 1986.  The Veteran complained of pain, with a severity of 7 on a scale of 1 to 10.  The Veteran also claimed flare-ups in knee pain with a severity of 9 on a scale of 1 to 10 occurring at least once per week and lasting for 2 to 8 hours.  The Veteran stated that cloudy or rainy days precipitated flare-ups and that he takes medication to treat, with moderate effects. The Veteran reported no effects on activities of daily living or his occupation working in an Army recruiting office.  No ankylosis, subluxation, inflammatory arthritis, or dislocation was noted.  Range of motion testing revealed a flexion of 140 degrees, with pain noted in the last 20 degrees, and an extension of 0 degrees, with pain noted in the last 10 degrees.  Repetitive testing revealed no further loss or motion or pain.  The Veteran was diagnosed with right knee tibial plateau injury.

The Veteran was administered an additional VA examination in April 2011.  At that examination, the examiner noted the Veteran's history of right knee pain and that the Veteran stated that it had worsened since his last evaluation.  The Veteran complained of pain and stiffness in the morning with a pressure sensation and a popping sound.  The Veteran reported taking pain medication with fair results and side-effects of nausea and stomach ache.  The Veteran reported an arthroscopic surgery on the right knee.  Additional reported symptoms included giving way, instability, weakness, incoordination, decreased speed of joint motion, daily or more often locking episodes, warmth, redness, and tenderness.  The Veteran also claimed flare-ups in knee pain that are severe occurring every 3 to 4 months and lasting for 3 to 7 days.  The Veteran stated that gardening precipitated flare-ups and that he takes medication to treat.  No ankylosis, subluxation, inflammatory arthritis, or dislocation was noted.  Crepitus, tenderness, clicks, and snaps were noted on objective observation.  Range of motion testing revealed a flexion of 140 degrees, and an extension of 0 degrees, with pain noted, but not provided at what degree.  Repetitive testing revealed no further loss or motion or pain.  The Veteran was diagnosed with right patellofemoral syndrome, iliotibial band friction rub syndrome, chondromalacia patella, and tricompartmental osteoarthritic changes.  The Veteran reported being employed as a mail carrier and no significant effects were found on occupation.  No effects were noted with regard to feeding, toileting or grooming; moderate effects were noted with shopping, traveling, bathing, dressing, and driving; severe effects were noted with chores, exercise, and recreation; and participation in sports was prevented.

The Veteran was administered an additional VA examination in February 2012.  At that examination, the examiner noted the Veteran's history of right knee pain and that the Veteran stated that it had worsened since his last evaluation.  The Veteran complained of pain with a severity of 5 to 6 on a scale of 1 to 10.  He reported that the pain is worse on cold and rainy days and that, upon awakening, there is stiffness and lack of flexibility.  The Veteran reports difficulty walking and that the pain at the time of the examination was at a severity of 4 on a scale of 1 to 10.  The Veteran also claimed flare-ups in knee pain that are severe, occurring up to 6 times in the past year and lasting for 3 to 4 days.  The Veteran stated that precipitating factors include going up stairs and lifting things and that he takes medication to treat.  No ankylosis, subluxation, inflammatory arthritis, effusion, or dislocation was noted.  Although the examiner noted that imaging conducted in February 2012 had indicated an effusion, there was no objective evidence to confirm it on examination.  Range of motion testing revealed a flexion of 120 degrees, and an extension of 0 degrees, with no objective evidence of pain noted.  Repetitive testing revealed no further loss of motion or pain.  The Veteran was diagnosed with right patellofemoral syndrome, iliotibial band friction rub syndrome, meniscus tear, and tricompartmental osteoarthritic changes.  The examiner found that the Veteran's knee condition impacts his ability to work.  The Veteran was working part-time (28-32 hours weekly) for the post office and reported difficulty lifting heavy objects, prolonged standing, and unloading small mailboxes from a van.  The effects took into account the Veteran's bilateral knees and not just the right knee.  

The Board notes that service connection is in effect for large subchondral cysts erosions with associated severe bony marrow edema, minimal effusion, thickened transverse ligament; post surgical deformity and/or recurrent tear, right associated with right knee patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella for which a separate 10 percent rating under Diagnostic Code 5259 has been assigned.  The scope of this appeal is limited to the service connected right knee patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella rated 10 percent under Diagnostic Code 5299-5257 and all the manifestations attributable thereto.  Based on the above, the Board finds that the Veteran's right knee condition only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  In order to warrant the next higher evaluation under Diagnostic Code 5257, the evidence must show moderate recurrent subluxation or lateral instability of the right knee, which is not shown.  For example, the February 2012 VA examiner noted that based on the VA examination of the right knee in 2011 and the current examination, there were no objective clinical indications of instability or laxity of the right knee.  Thus, while the Veteran is competent to report on symptoms of give away and weakness, and he is credible in his belief that he experiences such symptoms, the medical evidence of record shows that he does not have true subluxation or lateral instability of the right knee such that a higher rating would be warranted.  Further, the rating schedule does allow a separate evaluation for arthritis provided an additional disability is shown.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604; 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Service connection has not been established for arthritis of the right knee.  Moreover, an additional disability is not shown as the Veteran has not demonstrated limitation of flexion and/or extension that at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (60 degrees) or Diagnostic Code 5261 (5 degrees).  It follows that if the disability were rated only under Diagnostic Code 5260 and/or Diagnostic Code 5261, higher evaluations would not be warranted.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  For limitation of leg flexion the evidence would have to show limitation to 30 degrees or less.  For limitation of leg extension, the evidence would have to show limitation to 15 degrees or more.  The medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's flexion has only decreased from 140 to 120 degrees over the course of the period pertinent to the appeal, and there has not been any limitation of extension.  

As noted above, functional loss is the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Functional loss is not demonstrated by the medical findings to be such that the disability warrants a higher rating.  No additional functional loss following repetitive movement was demonstrated on VA examination in 2006, 2011, and 2012.  In regard to flare-ups, the 2012 VA examiner explained that since the Veteran was not currently experiencing an acute flare-up of pain on the right knee and he had no additional loss of range of motion of the right knee, the examiner could not specifically measure the additional range of motion loss during a flare-up.  The examiner maintained that this could not be determined without the Veteran being present during an acute flare-up of the right knee pain during the C&P examination.  The Board observes that all that it is expected under DeLuca is that the examiner express an opinion on whether the Veteran could experience additional functional loss during flare-ups, and if so, that such loss be portrayed in terms of the degree of additional range of motion loss during flare-ups "if feasible."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the examiner essentially accepted the Veteran's contention that he experiences flare-ups but found that it was not possible (i.e., feasible) to determine the additional loss of range of motion during a flare-up without the Veteran in fact experiencing a flare-up at that moment.  Thus, the examiner's opinion is in accordance with DeLuca.  Indeed, neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Moreover, the inconsistent nature of the occurrence of the flare-ups (cf. reported frequency and duration of the flare-ups at the 2006, 2011, and 2012 VA examinations) is such that the idea of attempting to schedule a C&P during a flare-up is not realistically feasible.  See Voerth v. West, 13 Vet. App. 117, 122-23 (1999).

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.  Based on all of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for service connected right knee patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella.

The Board has considered whether staged ratings are warranted, but finds that they are not as the evidence does not show that there are distinct periods of time where an evaluation higher than 10 percent for his right knee condition is warranted.  The evidence of record does not warrant a rating in excess of that assigned for the Veteran's right knee condition at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right knee condition, but the evidence reflects that those manifestations, in particular the presence of more instability, are not present.  The Veteran's complained of symptoms are not exceptional or unusual features of a knee disability.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee condition.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not specifically contended that his right knee disability renders him unemployable and the evidence does not otherwise suggest that this is the case.  Indeed, as discussed above, the Veteran is employed (part-time but working 28-32 hours weekly).  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating higher than 10 percent for a right knee disability (patellofemoral syndrome; iliotibial band friction rub syndrome; chondromalacia patella) is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


